Defendant in error prosecuted a mandamus proceeding against the plaintiff in error as respondent in the Circuit Court of Palm Beach County for the purpose of enforcing the issuance to it of a permit to erect a filing station on lot five, block twenty-seven of the town of Boca Raton. A peremptory writ of mandamus resulted and this writ of error is to that decree.
Several assignments in this Court are predicated on the sole error to the effect that the court below erred in granting the peremptory writ and in entering final judgment. *Page 676 
The cause now comes on to be heard on the motion of plaintiff in error to quash the peremptory writ entered by the court below, said motion having been made more than eighteen months after the writ of error was perfected in this Court.
We find no authority for such a motion but in reaching this conclusion we have necessarily concluded ourselves on the merits of the cause. The record having been examined and no reversible error made to appear, the judgment below is affirmed notwithstanding the pendency of the petition for oral argument.
Affirmed.
BUFORD, C.J., AND WHITFIELD, TERRELL AND BROWN, J.J., concur.
ELLIS AND DAVIS, J.J., concur specially.